17 F.3d 1434NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Quintin LITTLEJOHN, Plaintiff-Appellant,v.T. Travis MEDLOCK, Attorney General for The State of SouthCarolina;  Parker Evatt, Commissioner, South CarolinaDepartment of Corrections;  S.R. Witkowski, Warden, PerryCorrectional Institution;  Charles Brock, Deputy Warden;Terrell Bird, Captain of Security, P.C.I.;  Donald F. Dease,Regional Administrator, South Carolina Department ofCorrections, Defendants-Appellees.
No. 93-6991.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 27, 1994.Decided March 3, 1994.

Appeal from the United States District Court for the District of Sough Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA-93-1582-3-3BC)
Quintin Littlejohn, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before PHILLIPS, WILKINSON, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Littlejohn v. Medlock, No. CA-93-1582-3-3BC (D.S.C., Sept. 1, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED